Citation Nr: 9934691	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-15 774	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for loss 
of use of the right (major) hand, with claw deformity.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on the account of housebound status.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.



FINDINGS OF FACT

1.	The veteran in this case had recognized guerrilla 
service from February 1945 to June 1946.

2.	On November 4, 1999, the Board was notified by the 
veteran's widow that the veteran died on September [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
	HOLLY E. MOEHLMANN	                                                     
Member, Board of Veterans' Appeals
	

 


